DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Claims 1 and 3-17 are pending, claim 2 having been cancelled and claims 11-15 having been withdrawn.
Claims 1, 3-10, 16 and 17 will be examined on the merits.

Claim Objections
The objection to claim 16 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “to meet a 2017 FDA Food Code.”  While the 2017 FDA Food Code could be found online, it is unclear how one determines whether the 2017 FDA Food Code is met.  What section of the FDA Food Code is the claim referencing (the 2017 FDA Food Code appears to be 767 pages long)?  How does one of ordinary skill in the art know whether the Food Code has been met?  Appropriate correction is required.
Claim 7 recites “to meet a federal Food Code.”  It is unclear what federal Food Code the claim is referencing as well as how one determines whether “a federal Food Code” is met.  Appropriate correction is required.
Claims 3-6 and 8-10 are rejected for depending on claims 1 and 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hydra Rinse Operator’s Manual dated October 29, 2013 in view of the Hydra Rinse Wash Solution MSDS dated October 3, 2006, the EPA Notice of Pesticide dated September 15, 2015, U.S. Patent No. 4,848,381 to Livingston et al. and U.S. Patent App. Pub. No. 2007/0102448 to Harra.
As to claims 1, 4 and 5, the Hydra Rinse Operator Manual discloses a method of treating at least a portion of a food flow path in a food processor, the method comprising: (a) retaining a freezer door in a closed position relative to a freezer chamber in the food flow path, the freezer door movable between 
To the extent that it could be argued that the Hydra Rinse Operator Manual does not explicitly disclose that the introducing of the first solution is introducing a volume for a given residence time, Livingston discloses a similar food processor cleaning method wherein a first rinse is performed prior to the wash cycle wherein the first rinse comprises introducing a volume of a solution into the freezer chamber for a given residence time and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time (see Livingston col. 30, line 56 – col. 31, line 46).  It 
Regarding the recitation “continuously flowing” the sanitizing solution, the Hydra Rinse Operator Manual does not explicitly disclose that the sanitizing solution continuously flows.  Livingston discloses that it is known in the art to use continuous flow to clean food processors (see Livingston col. 31, line 48 – col. 32, line 24 disclosing both a fill and flush cycle and a fill and soak cycle).  Furthermore, Harra discloses a similar method of cleaning a food processor wherein it is known in the art to continuously circulate sanitizing solution during a cleaning/sanitizing cycle (see Harra paragraphs [0067]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Hydra Rinse Operator Manual to have the sanitizing solution continuously flow as disclosed by Livingston and Harra as is known in the art and the results would have been predictable (cleaning of the food processor).
Regarding the recitation “at a sufficient flow rate and sufficient temperature for a sufficient duration through the freezer chamber to at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet a 2017 FDA Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days, wherein the continuously flowing includes the sanitizing solution at a flow rate between 2 and 3 gallons per minute for between 30 seconds and 300 seconds” the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification paragraph [0082]) (see Hydra Rinse Operator Manual page 1) and the flow rate capable of or greater than 3.6 gpm (read as sufficient flow rate – see, e.g., Specification paragraph [0057]).  Furthermore, as discussed above, the Hydra Rinse Operator Manual discloses that the cleaning solution can be Hydra Rinse Wash Solution, which is the same or similar cleaning solution disclosed by the Specification (as 
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice discloses the same steps, it is inherent or reasonably expected that the same advantages would be produced (resulting in, with regards to claim 1, at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet a 2017 FDA Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days and, with regards to claim 4, extending the necessary time for manual cleaning to at least 28 days).
As to claim 3, the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution, Livingston, Harra and the EPA Notice discloses isolating at least a portion of a supply of food product from the downstream freezer chamber (see Hydra Rinse Operator Manual pages 11, 12, 15 and 16 where top hoppers can be cleaned by removing food product or isolating with bypass tubes).
As to claim 6, as discussed in the above rejection of claim 1, the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution, Livingston, Harra and the EPA Notice discloses a temperature between 100°F and 125°F for at least 2 minutes.  While the combination of Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose a flow rate between 2 and 3 gallons per minute, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).
As to claims 16 and 17, the Hydra Rinse Operator Manual discloses a method of treating at least a portion of a food flow path in a food processor, the method comprising: (a) retaining a freezer door in a closed position relative to a freezer chamber in the food flow path, the freezer door movable between an open position and the closed position (see Hydra Rinse Operator Manual pages 18-25 where freezer door is closed during cleaning operation); (b) draining at least a portion of a food product from the freezer chamber (see Hydra Rinse Operator Manual pages 15 and 16); (c) introducing a volume of a cleaning or sanitizing solution into the freezer chamber; retaining the introduced cleaning or sanitizing solution in the freezer chamber for a given residence time; and draining at least a portion of the volume of the cleaning or sanitizing solution from the freezer chamber after the given residence time (see Hydra Rinse Operator Manual pages 10, 24 and 31-34 disclosing a wash mode and removal of the solution).  Regarding the recitation of the sanitizing solution including one of an acidic and basic wash concentrate, 
The Hydra Rinse Operator Manual does not explicitly disclose that after the introduction of the volume of cleaning or sanitizing solution (the cleaning or sanitizing solution including one of an acidic and basic wash concentrate) and draining, continuously flowing, with the freezer door in the closed position, an additional volume of the cleaning or sanitizing solution at a sufficient flow rate and sufficient temperature for a sufficient duration through the freezer chamber.  Livingston discloses that it is known in the art to use continuous flow to clean food processors as well as having multiple wash cycles, including a fill and soak cycle and a fill and flush cycle (read as a continuous flow) (see Livingston col. 31, line 48 – col. 32, line 24 disclosing both a fill and flush cycle and a fill and soak cycle).  Furthermore, Harra discloses a similar method of cleaning a food processor wherein it is known in the art to continuously circulate sanitizing solution during a cleaning/sanitizing cycle (see Harra paragraphs [0067]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Hydra Rinse Operator Manual to have multiple cycles, including having the sanitizing solution continuously flow as disclosed by Livingston and Harra as is known in the art after the sit and soak cycle and the results would have been predictable (cleaning of the food processor).
Regarding the recitation “at a sufficient flow rate and sufficient temperature for a sufficient duration through the freezer chamber to impart at least a 6 log reduction in inoculum count” (with regards to claim 16) and “to extend the necessary time for manual cleaning to meet a 2017 FDA Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days” (with regards to claim 17), the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification paragraph [0082]) 
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution, Livingston, Harra and the EPA Notice discloses the same steps, it is inherent or reasonably expected that the same advantages would be produced (resulting in, with regards to claim 16, (i) impart at least a 6 log reduction in inoculum count and with regards to claim 17, (ii) to extend the necessary time for manual cleaning to meet a federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days).  Furthermore, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hydra Rinse Operator’s Manual dated October 29, 2013 in view of U.S. Patent No. 4,848,381 to Livingston et al., U.S. Patent App. Pub. No. 2007/0102448 to Harra, the Hydra Rinse Wash Solution MSDS dated October 3, 2006 and the EPA Notice of Pesticide dated September 15, 2015 and WO2015/038360A1 to Tuchrelo et al.
As to claims 7-9, the Hydra Rinse Operator Manual discloses a method comprising: providing a food processor with a food flow path having a freezer chamber with an inlet and an outlet and door removably connected to the freezer chamber between a closed position and an open position (see Hydra Rinse Operator Manual pages 35 and 18-25 where freezer door is closed during cleaning operation); a controller (see, e.g., Hydra Rinse Operator Manual page 39 disclosing a controller); (b) removing at least a portion of a food product from the freezer chamber (see Hydra Rinse Operator Manual pages 15 and 16); and (c) introducing a volume of a cleaning or sanitizing solution into the freezer chamber; retaining the introduced cleaning or sanitizing solution in the freezer chamber for a given residence time after removing the at least the portion of the food product from the freezer chamber; and draining at least a portion of the volume of the cleaning or sanitizing solution from the freezer chamber after the given residence time (see Hydra Rinse Operator Manual pages 10, 24 and 31-34 disclosing a wash mode and removal of the solution).  Regarding the recitation of the sanitizing solution including one of an acidic and basic wash concentrate, the Hydra Rinse Operator Manual discloses that the cleaning solution can be Hydra Rinse Wash Solution, which is the same or similar cleaning solution disclosed by the Specification (as evidenced by the Hydra Rinse Wash Solution MSDS page 2 disclosing a citric acid and water cleaning solution) (see, e.g., Specification paragraph [0054] and claim 5).
The Hydra Rinse Operator Manual does not explicitly disclose that the controller is further configured to provide a continuous flow of the solution through at least a portion of the freezer chamber, the continuous flow having a flow rate of the solution through the at least portion of the freezer chamber with the door in the closed position.  Livingston discloses that it is known in the art to use continuous flow to clean food processors as well as having multiple wash cycles, including a fill and soak cycle and a fill and flush cycle (read as a continuous flow) (see Livingston col. 31, line 48 – col. 32, line 24 disclosing both a fill and flush cycle and a fill and soak cycle).  Furthermore, Harra discloses a similar method of cleaning a food processor wherein it is known in the art to continuously circulate sanitizing solution during a cleaning/sanitizing cycle (see Harra paragraphs [0067]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Hydra Rinse Operator Manual to have multiple cycles, including having the sanitizing solution continuously flow as disclosed by Livingston and Harra as is known in the art after the sit and soak cycle and the results would have been predictable (cleaning of the food processor).
Regarding the recitation “having a flow rate of a solution through the at least portion of the freezer chamber … sufficient to at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet a federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days,” the Hydra Rinse Operator Manual discloses that the flow rate capable of or greater than 3.6 gpm (read as sufficient flow rate – see, e.g., Specification paragraph [0057]) and that the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification paragraph [0082]) (see Hydra Rinse Operator Manual page 1).  Furthermore, the Hydra Rinse Operator Manual discloses that the cleaning solution can be Hydra Rinse Wash Solution, which is the same or similar cleaning solution disclosed by the Specification (as evidenced by the Hydra Rinse Wash Solution MSDS page 2 disclosing a citric acid and water cleaning solution) (see, e.g., Specification paragraph 
While the combination of the Hydra Rinse Operator Manual, Livingston, Harra, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose that controller is operably connected to at least one of a temperature sensor and a flow meter, Tuchrelo discloses a similar apparatus and method wherein the apparatus has a controller operably connected to at least one of a temperature sensor and flow meter and that the controller is used to operate the assembly (see Tuchrelo paragraphs [0129]-[0130]), and it would have been obvious to one of ordinary skill in the art at the time of filing to operably connect the controller to a temperature sensor and/or flow meter in order to automate the system.
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, Livingston, the Hydra Rinse Wash Solution and the EPA Notice discloses the same steps, it is inherent or reasonably expected that the same advantages would be produced (resulting in, with regards to claim 7, at least one of (i) impart at least a 6 log reduction in 
As to claim 10, as discussed in the above rejection of claim 7, the Hydra Rinse Operator Manual, Livingston, Harra, the Hydra Rinse Wash Solution, the EPA Notice and Tuchrelo discloses a temperature between 100°F and 125°F for at least 2 minutes.  While the combination of Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose a flow rate between 2 and 3 gallons per minute, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).  Furthermore, while the cited prior art does not disclose that the duration is less than 300 seconds, as discussed above, the cited prior art discloses at least 2 minutes (see MPEP 2144.05(I) where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Livingston and Harra are now relied upon as discussed above for the amendments made to the claims.
Regarding Applicant’s arguments to Livingston where Applicant argues that Livingston does not disclose the claimed flow rates, as discussed in the above rejections, Livingston discloses flow rates of about 2 gpm and 2.5 gpm (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20).  Applicant’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.